DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 12 October 2022 for the application filed 21 June 2017. Claims 1-4, 6, and 13-31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2017/029591, filed 26 April 2017; PRO 62/328,707, filed 28 April 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
Claims 30 and 31 recite the phrase “degree of charge”. As interpreted from the Specification, p0024, the “degree of charge” of a material is the percentage of available reactive units that is charged, i.e., in the context of the self-assembled triblock copolymer, the available reactive regions of the polymer are the regions that are functionalized with reactive units to produce a stationary charge on the material, e.g., the quaternized polymer blocks. Thus, for Claims 30 and 31 requiring that the degree of charge is ≤90% of all available units, the limitations are interpreted to indicate that less than 90% of all quaternized polymer blocks are charged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 16, 19, 23, 24, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over PHILLIP et al. (Nano Lett., 2011, 11, 2892-2900) in view of QIU et al. (ACS Nano, Vol. 7, No. 1, 2013, pg. 768-776).
	Regarding Claim 1, PHILLIP discloses an ABC-type triblock terpolymer useful for preparing mesoporous films for solute separations (i.e., a… copolymer material for solute separations; pg. 2893, par. 1). The triblock terpolymer, poly(isoprene-b--styrene-b-4-vinylpyridine) (ISV; i.e., a… poly(isoprene-b-styrene-b-4vinyl pyridine) triblock copolymer material; pg. 2893, par. 1) forms a desired selective skin layer nanostructure containing a high density of nanopores attributed to the triblock terpolymer self-assembly (i.e., self-assembled… triblock copolymer; FIG. 3, pg. 2895-2896, par. spanning). As shown in FIG. 3, the nanopores are relatively uniform and have a “narrow pore size distribution” ~20 nm in diameter (i.e., a surface layer comprising a plurality of mesopores having a size of from 5 nm to 100 nm, wherein the mesopores are isoporous).
PHILLIP is deficient in explicitly disclosing these pores have a “pore size distribution from 1 to 3, wherein the pore size distribution is defined as the ratio of the maximum pore diameter to the minimum pore diameter".
However, PHILLIP provides only one value for the pore size (“~20 nm in diameter”), indicating high pore size uniformity and further indicates “narrow pore size distribution”, i.e., a pore size distribution close to 1. Based on FIG. 3, one of ordinary skill in the art would have appreciated that the pore size distribution is close to or approximately 1, given the high degree of uniformity of pores shown (i.e., wherein the mesopores… have a pore size distribution from 1 to 3, wherein the pore size distribution is defined as the ratio of the maximum pore diameter to the minimum pore diameter). While patent drawings may not be to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

PHILLIP is deficient in disclosing at least a portion of the 4-vinyl pyridine block is quaternized to provide the material with a positive stationary charge or that the triblock copolymer material is charged.
	QIU discloses an integral asymmetric membrane fabricated from the self-assembly of a poly(styrene)-b-poly-(4-vinylpyridine) block copolymer (abstract) for use in the separation of biomolecules (§Introduction, pg. 768). QIU further discloses the poly-(4-vinylpyridine) block can be quaternized (up to 91.6% of pyridine units) by reaction with 2-chloroacetamide resulting in a positive charge to advantageously enhance charge effects of the membrane and provide stronger interactions with proteins (i.e., at least a portion of the 4-vinyl pyridine block is quaternized to provide the material with a positive stationary charge; a charged… material; §Results, pg. 772, col. 2). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to quaternize (as taught by QIU) the 4-vinyl pyridine block of the triblock copolymer material taught by PHILLIP.
Modified PHILLIP is deficient in explicitly disclosing the claimed limitation that the material exhibits a hydraulic permeability of 50 to 200 L·m-2·hr-1·bar-1 at a pH of 7.0. However, PHILLIP shows that the hydraulic permeability of the films is strongly dependent on pH, indicating that “[a]t pH 5 and higher, there [is] a small increase in permeability with increasing pH” with a 160 L·m-2·hr-1·bar-1 at pH 6 (FIG. 5a, pg. 2896-2897, par. spanning). Thus, based on this disclosure, one of ordinary skill in the art prior to the effective filing date of the claimed invention, would reasonably extrapolate the hydraulic permeability of the material at pH 7.0 to be only slightly increased from the reported 160 L·m-2·hr-1·bar-1 at pH 6, i.e., within the claimed range of 50 to 200 L·m-2·hr-1·bar-1 at pH 6.
Furthermore, because modified PHILLIP discloses or makes obvious the claimed charged, self-assembled poly(isoprene-b-styrene-b-4-vinyl pyridine) triblock copolymer material, all properties of that material are inherent. Thus, the claimed hydraulic permeability at a pH of 7.0 would be intrinsic to the claimed material made obvious by modified PHILLIP. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Even further, the claimed limitation requiring that “the material exhibits a hydraulic permeability… at a pH of 7.0” is also directed to a manner or method upon which the claimed material is used. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). The claimed invention is directed to the triblock copolymer material, whereas the instant limitation is directed toward a measurement of permeability measured under certain conditions, e.g., “exhibits a hydraulic permeability… at a pH of 7.0” (emphasis added), and therefore, the instant limitation is considered a manner or method by which the triblock copolymer material is used.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Regarding Claim 2, modified PHILLIP (PHILLIP in view of QIU) makes obvious the material of Claim 1. PHILLIP further discloses the formed film has an asymmetric porous structure (i.e., wherein the material has an asymmetric structure or a symmetric structure; pg. 2894, par. 2). Furthermore, even if PHILLIP had not disclosed a symmetric or asymmetric structure, the instantly claimed limitation is sufficiently broad to encompass all films.
	Regarding Claims 3 and 4, modified PHILLIP makes obvious the material of Claim 2. PHILLIP further shows in FIG. 4c that the cross-section of the self-assembled structure includes P4VP domains (i.e., mesopores) that run from the top surface into the underlying microporous support (i.e., wherein the material contains macroporous domains and mesoporous wall structures in a single, integral structure; FIG. 4c; pg. 2896, par. 1). PHILLIP further discloses that the ISV domains are interconnected, exhibiting bicontinuous morphologies; indeed as seen in FIGs 4b-c, the lower macroporous support comprise continuous macroporous domains (i.e., wherein the macroporous domains are continuous; pg. 2893-2894, par. spanning).

    PNG
    media_image3.png
    200
    396
    media_image3.png
    Greyscale

	Regarding Claim 6, modified PHILLIP makes obvious the material of Claim 1. QIU further discloses the (4-vinylpyridine) blocks are quaternized by reaction with 2-chloroacetamide resulting in a positively charged copolymer (i.e., wherein the 4-vinyl pyridine block is quaternized by a functionalization reaction, and the functionalization reaction provides the positive stationary charge; §Results, pg. 772, col. 2).
	Furthermore, the “the 4-vinyl pyridine block is quaternized by a functionalization reaction”, is considered a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation does not further limit the claimed product.
	Furthermore, the limitation “the functionalization reaction provides the positive stationary charge” is directed toward an intended result of the claimed product-by-process step. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Quaternization by 2-chloroacetamide would inherently result in imparting a positive charge; by definition, quaternary compounds are positively charged.
Regarding Claim 27, PHILLIP discloses an ABC-type triblock terpolymer useful for preparing mesoporous films (i.e., a… A-B-C triblock copolymer material; pg. 2893, par. 1). The triblock terpolymer, poly(isoprene-b--styrene-b-4-vinylpyridine) (ISV; i.e., one polymer block of the triblock copolymer comprises an aromatic heterocycle; the aromatic heterocycle is selected from the group consisting of pyridines…; pg. 2893, par. 1) forms a desired selective skin layer nanostructure containing a high density of nanopores attributed to the triblock terpolymer self-assembly (i.e., self-assembled… triblock copolymer; FIG. 3, pg. 2895-2896, par. spanning). As shown in FIG. 3, the nanopores are relatively uniform and have a “narrow pore size distribution” ~20 nm in diameter (i.e., a surface layer comprising a plurality of mesopores having a size of from 5 nm to 200 nm, wherein the mesopores are isoporous).
PHILLIP is deficient in explicitly disclosing these pores have a “pore size distribution from 1 to 3, wherein the pore size distribution is defined as the ratio of the maximum pore diameter to the minimum pore diameter".
However, PHILLIP provides only one value for the pore size (“~20 nm in diameter”), indicating high pore size uniformity and further indicates “narrow pore size distribution”, i.e., a pore size distribution close to 1. Based on FIG. 3, one of ordinary skill in the art would have appreciated that the pore size distribution is close to or approximately 1, given the high degree of uniformity of pores shown (i.e., wherein the mesopores… have a pore size distribution from 1 to 3, wherein the pore size distribution is defined as the ratio of the maximum pore diameter to the minimum pore diameter). While patent drawings may not be to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).
PHILLIP is deficient in disclosing the aromatic heterocycle is quaternized to provide the material with a positive stationary charge.
	QIU discloses an integral asymmetric membrane fabricated from the self-assembly of a poly(styrene)-b-poly-(4-vinylpyridine) block copolymer (abstract) for use in the separation of biomolecules (§Introduction, pg. 768). QIU further discloses the poly-(4-vinylpyridine) block can be quaternized (up to 91.6% of pyridine units) by reaction with 2-chloroacetamide resulting in a positive charge to advantageously enhance charge effects of the membrane and provide stronger interactions with proteins (i.e., the aromatic heterocycle, at least a portion of which is quaternized to provide the material with a positive stationary charge; §Results, pg. 772, col. 2). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to quaternize (as taught by QIU) the 4-vinyl pyridine block of the triblock copolymer material taught by PHILLIP.
	Furthermore, the limitation “to provide a positive stationary charge” is directed toward an intended result of the claimed product-by-process step. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Quaternization by 2-chloroacetamide would inherently result in imparting a positive charge; by definition, quaternary compounds are positively charged.
Because PHILLIP discloses a polyisoprene block (pg. 2893, par. 1), which is identified by Applicant to have a Tg of ≤ 25°C (see p0015 of the disclosure), the claimed limitation of one polymer block of the triblock copolymer has a Tg of ≤ 25°C is inherent. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Regarding Claim 28, modified PHILLIP makes obvious the material of Claim 27. PHILLIP further discloses the triblock terpolymer is poly(isoprene-b--styrene-b-4-vinylpyridine) (i.e., wherein the polymer block having a Tg of ≤ 25°C is a polyisoprene block; and the block comprising the aromatic heterocycle is a poly(2-vinyl pyridine) block or a poly(4-vinyl pyridine) block; pg. 2893, par. 1).
	Regarding Claim 29, modified PHILLIIP makes obvious the material of Claim 27. Modified PHILLIP is deficient in explicitly disclosing the claimed limitation that the material exhibits a hydraulic permeability of 50 to 200 L·m-2·hr-1·bar-1 at a pH of 7.0. However, PHILLIP shows that the hydraulic permeability of the films is strongly dependent on pH, indicating that “[a]t pH 5 and higher, there [is] a small increase in permeability with increasing pH” with a 160 L·m-2·hr-1·bar-1 at pH 6 (FIG. 5a, pg. 2896-2897, par. spanning). Thus, based on this disclosure, one of ordinary skill in the art prior to the effective filing date of the claimed invention, would reasonably extrapolate the hydraulic permeability of the material at pH 7.0 to be only slightly increased from the reported 160 L·m-2·hr-1·bar-1 at pH 6, i.e., within the claimed range of 50 to 200 L·m-2·hr-1·bar-1 at pH 6.
Furthermore, because modified PHILLIP discloses or makes obvious the claimed charged, self-assembled poly(isoprene-b-styrene-b-4-vinyl pyridine) triblock copolymer material, all properties of that material are inherent. Thus, the claimed hydraulic permeability at a pH of 7.0 would be intrinsic to the claimed material made obvious by modified PHILLIP. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Even further, the claimed limitation requiring that “the material exhibits a hydraulic permeability… at a pH of 7.0” is also directed to a manner or method upon which the claimed material is used. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). The claimed invention is directed to the triblock copolymer material, whereas the instant limitation is directed toward a measurement of permeability measured under certain conditions, e.g., “exhibits a hydraulic permeability… at a pH of 7.0” (emphasis added), and therefore, the instant limitation is considered a manner or method by which the triblock copolymer material is used.
	Regarding Claims 16, 19, 23, and 24, modified PHILLIP makes obvious the materials of Claims 27 and 1. QIU further discloses 2-chloroacetamide (i.e., wherein the aromatic heterocycle/4-vinyl pyridine block is quaternized by reacting the aromatic heterocycle/4-vinyl pyridine block with a quaternizing agent defined by the formula R-X, where R comprises a C1-C24 substituted or unsubstituted, straight chain, cyclic or branched alkyl or alkenyl group or a polyethylene glycol (PEG) and X is a leaving group; wherein R-X is selected from a group consisting of… chloroacetamide; §Results, pg. 772, col. 2).

Claim 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over PHILLIP et al. (Nano Lett., 2011, 11, 2892-2900) in view of QIU et al. (ACS Nano, Vol. 7, No. 1, 2013, pg. 768-776), as applied to Claims 1 and 27 above, respectively, and even further in view of FINK (Handbook of Engineering and Specialty Thermoplastics: Vol. 2, Water Soluble Polymers; Chapter 7: Poly(vinylpyridine); 2011; pg. 191).
	Regarding Claims 25 and 26, modified PHILLIP makes obvious the materials of Claims 1 and 27, respectively. Modified PHILLIP is deficient in disclosing quaternizing with crotonic acid.
However, the use of crotonic acid to quaternize polymers is known in the art. As taught by FINK, the nitrogen in vinylpyridine is readily quaternized by reactions with, e.g., chloroacetate and crotonic acid (§7.2.2; FIG. 7.2). As noted earlier, QIU discloses using 2-chloroacetamide in the quaternization of poly-(4-vinylpyridine) (pg. 772, par. 5). Absent showings of unexpected results or criticality to the use of crotonic acid or of any other quaternizing agent, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to utilize crotonic aicd to quaternize reactive functional groups, as suggested by FINK, of the taught copolymer to produce a polymer with stationary charges made obvious by modified PHILLIP because the substitution of one known element (crotonic acid) for another (2-chloroacetamide, prepared from chloroacetate) would have yielded predictable results (i.e., a quaternized poly-(4-vinylpyridine); MPEP §2143.01 B).
	Furthermore, such limitations are considered product-by-process limitations. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.

Allowable Subject Matter
Claims 30 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: a search of the prior art failed to produce any prior art disclosing the degree of charge on either the 4-vinyl pyridine block or one quaternized polymer block of the triblock copolymer with respect to self-assembled copolymers.

Response to Arguments
	Applicant’s amendments to Claims 4 and 16 and the cancellation of Claim 5 are sufficient to overcome the Claim Objections of Claims 4, 5, and 16.
Applicant’s amendments and arguments filed 12 October 2022 regarding the prior art rejections under 35 USC 103 have been fully considered but are not persuasive.
Regarding Claims 1-6, 10-12, 16, 19, and 23-24, Applicant argues that as-amended, PHILLIP fails to teach/suggest a surface layer comprising mesopores having sizes from 5 nm to 100 nm and a pore size distribution of 1 to 3 (pg. 8-9); Applicant further argues one of ordinary skill would not be motivated to modify PHILLIP’s terpolymer to achieve the recited permeability (pg. 9), i.e., “[t]here is simply no way to know whether Phillip’s uncharged terpolymer would work the same way at pH 7 as the instantly claimed terpolymer, which is positively charged” (pg. 9-10). Applicant further argues QIU fails to teach hydraulic permeability and also fails to provide motivation to quaternize PHILLIP’s terpolymer to achieve the recited permeability (pg. 10).
The Examiner respectfully disagrees.
The recited permeability is directed toward (1) properties inherent to the claimed material and (2) a manner or method in which the claimed material is utilized.
PHILLIP in view of QIU make obvious the claimed triblock copolymer wherein QIU discloses quaternization to advantageously provide additional charge effects to enhance interactions with proteins in solution. The claim has only required a quaternized 4-vinyl pyridine block – and nothing more. Thus, the prior art discloses or makes obvious the claimed structure of the triblock copolymer material. Because the prior art discloses or makes obvious the claimed structure, properties of that structure would be inherent. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Furthermore, this limitation is also directed to a manner or method upon which the claimed material is used. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). The claimed invention is directed to the triblock copolymer material, whereas the instant limitation is directed toward a measurement of permeability measured under certain conditions, e.g., “exhibits a hydraulic permeability… at a pH of 7.0” (emphasis added), and therefore, the instant limitation is considered a manner or method by which the triblock copolymer material is used and not subject to patentability.
Regarding Claims 25 and 26, Applicant argues that FINK is “simply incorrect” and that the product shown by FINK “has a hydroxide ion that cancels the positive charge on the pyridinium moiety” (pg. 10-11). Further, Applicant argues that the shown Michael Addition of pyridine with crotonic acid is incorrect (pg. 11); therefore, Claims 25 and 26 would not be obvious to one of ordinary skill (pg. 12).
The Examiner respectfully disagrees.
Regarding the hydroxide ion argument, the figure simply shows a hydroxide associated with the moiety; the moiety itself is positively-charged. 
Regarding the supposed-incorrectness of FINK, FINK simply states that “[t]he nitrogen in poly(4-vinylpyridine) (P4-VPy) can undergo quaternization. Quaternized water-soluble vinylpyridine carboxylate polymers can be obtained by the reaction with aqueous of sodium chloroacetate” (§7.2.2, first paragraph). FINK continues, “[t]he quaternization reaction can be also performed by the Michael Addition…[t]he reaction is exemplified with crotonic acid” (§7.2.2, second paragraph). Thus, FINK teaches that crotonic acid can be used as a substitute to chloroacetate for quaternizing poly(4-vinylpyridine). Therefore, one of ordinary skill in the art, in reading FINK, would be motivated to substitute crotonic acid for chloroacetic acid taught by QIU. If this results in the expected quaternization, such a substitution would be obvious to one of ordinary skill in the art. The fact that FINK may or may not be correct is moot because FINK, as a prior art, suggested the possibility of substituting crotonic acid to quaternize poly(4-vinylpyridine).
All other arguments have been indirectly addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777